Citation Nr: 0007970	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left hip, including residuals of a left 
hip replacement, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with depression and anxiety, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right buttock with sciatic 
neuritis, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for mechanical low 
back disability, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for scarring due to a 
gunshot wound of the right upper arm, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased rating for scarring of the 
abdominal area due to postoperative residuals of a gunshot 
wound, currently evaluated as 10 percent disabling.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted an increased (30 percent) rating 
for PTSD with depression and anxiety, and denied increased 
ratings for residuals of a gunshot wound of the left hip, 
including residuals of a left hip replacement, for residuals 
of a shell fragment wound of the right buttock, for 
mechanical low back disability, for scarring due to a gunshot 
wound of the right upper arm, and for scarring of the 
abdominal area due to postoperative residuals of a gunshot 
wound.  In the May 1995 rating action, the RO also denied 
entitlement to TDIU.  In June 1997 this matter came before 
the Board and was remanded to the RO for additional 
evidentiary development.  

For reasons more fully explained below, the Board must again 
remand the claims for an increased rating for residuals of a 
gunshot wound of the left hip, for residuals of a shell 
fragment wound of the right buttock, for a mechanical low 
back disability, for scarring due to a gunshot wound of the 
right upper arm, and for scarring of the abdominal area.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased rating 
for PTSD has been obtained by the RO. 

2.  The veteran's PTSD with depression and anxiety is 
manifested by no more than definite social and occupational 
impairment; and occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss. 

3.  The veteran is engaged in full time employment as a 
security guard working 40 hours per week.

4.  The veteran is engaged in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.126, 4.132, Code 9411 (1996); 38 C.F.R. § 
4.130, Code 9411 (1999).

2.  The veteran is not precluded from engaging in 
substantially gainful employment as a result of service 
connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 
4.15, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in March 1995 it was noted that the veteran 
had not received psychiatric treatment, medication, or 
hospitalization.  He reported that he medically retired from 
his career as a police officer in June 1994, which was 
necessary due to surgery for a total left hip replacement.  
He indicated that he was with the department for 25 years, 
achieved the rank of Chief, and his forced retirement was a 
major blow to his abilities to provide for his family.  He 
claimed that his service-connected nervous condition was 
significantly worsened after this setback.  He reported that 
he currently worked as a security guard and that this was 
also a major blow to his self-esteem and sense of manhood.  
He reported suffering from frequent episodes of anxiety.  He 
claimed he was socially withdrawn, stress intolerant, 
persistently irritable, and suffered from episodes of 
agitation with minor provocation.  He reported suffering from 
lapses of concentration, and feelings of depression and 
despondency.  His claimed that his sleep was interrupted and 
he had night sweats.  He reported having a marked increased 
in his preoccupation with Vietnam combat memories and 
recurrence of his combat nightmares.  He had flashbacks in 
clusters, averaging two to three times a month.  He claimed 
that loud, unexpected sounds caused an excessive startling.  
He was uncomfortable in crowds and public places, and was 
always looking around and was always alert.  

Additionally, in March 1995, VA examination showed that the 
veteran was alert and oriented times three, had a 
conventional appearance, and no unusual mannerisms or 
behavior.  He was tense and apprehensive, his palms were 
moist, and his responses were evasive at times.  His affect 
was constricted and his mood was depressed.  There was no 
disturbance of mental stream, thought or perception.  His 
memory was intact and his concentration was impaired.  The 
diagnoses included PTSD and a depressive disorder with 
anxiety secondary to PTSD.  It was noted that his adaptive 
functioning was fair for work and poor for socialization.

By rating action in May 1995 the RO granted an increased (30 
percent) rating for the veteran's PTSD with depressive and 
anxiety disorder.  

In November 1995 the veteran testified at a personal hearing 
at the RO.  He indicated that he worked as a security guard 
at Kmart.  He testified that he was previously a police 
officer for 25 years and was the Chief of Police for the last 
seven years, and was forced to retire from the police 
department because of the pain after his total hip 
replacement.  He indicated that he was depressed after he had 
to give up his job as a police officer, and also felt anxiety 
and stress and was worried about providing for his family.  
He did not seek professional help.  He testified that he had 
been married twenty years, and had three children.  He 
indicated that he had trouble sleeping because of nightmares 
about the war, and he had flashbacks.  He claimed that in his 
prior employment as Chief of Police he had to mask his 
feelings a great deal, and that he still did to this day.  He 
worried about seeing a psychiatrist because people may find 
out or it may have gone on his permanent record, and he 
claimed that this added to his anxiety.  

In June 1997 the Board remanded this matter to the RO for 
further evidentiary development.  By letter dated in December 
1997, the RO asked the veteran to provide current information 
regarding his employment and he was asked to complete and 
return VA Form 21-8940.  He did not respond to this request.

On VA examination in October 1998, the veteran reported that 
he was married and had three children and lived with his 
family in a private home.  He was employed as a full-time 
security guard.  He denied any history of social impairment.  
He reported that he had a close and supportive family life 
and always enjoyed good relations on the job.  He claimed 
that his PTSD disturbances had increased in frequency since 
his surgery and his retirement from the police department.  
He described having sleep impairment and combat dreams 
approximately twice a week.  He had cold sweats, woke up 
shaking, and sometimes felt disoriented and would have to 
walk around the house checking doors and windows and make 
sure that nothing was burning in the house.  Environmental 
reminders such as hot and humid weather and smells of garbage 
or diesel fuel, caused him to have intrusive memories during 
his waking hours.  He was also disturbed by sounds of 
helicopter rotors.  He denied flashbacks, but startled 
miserably when he encountered unexpected sharp sounds.  He 
claimed he felt nervous in crowds, but did not limit his 
activity in public.  

Additionally, on in October 1998, VA examination showed that 
the veteran was alert, oriented times three, had no unusual 
mannerisms or behavior, was friendly and cooperative, and 
normal speech and communication.  He appeared to be 
apprehensive and his palms were moist.  His affect was 
appropriate and his mood was neutral.  There was no 
disturbance of mental stream, thought or perception noted.  
He had no suicidal or homicidal ideation.  His memory and 
concentration were intact and he had no cognitive deficit.  
The diagnoses were PTSD and anxiety disorder secondary to 
PTSD.  His Global Assessment of Functioning (GAF) was from 70 
to 75.  It was noted that he claimed a good work record and 
denied social impairment.  No depressive symptoms were noted, 
and it was noted that he was able to function as a full time 
security guard.

Analysis

PTSD

The veteran's claim for a rating in excess of 30 percent for 
his service-connected PTSD with depression and anxiety is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that the veteran has presented a 
claim which is plausible.  The Board is also satisfied that 
all relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist under 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

The Board notes that the regulations pertaining to rating 
psychiatric disabilities were revised effective November 7, 
1996.  The Court has held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The veteran's PTSD was evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, by the RO in the April 1999 
supplemental statement of the case.  The RO had previously 
considered the veteran's service-connected PTSD under the old 
rating criteria for mental disorders, 38 C.F.R. § 4.132, 
Diagnostic Code 9411, which was in effect prior to November 
7, 1996.  

Under the old rating criteria for mental disorders, a 30 
percent rating contemplated definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation contemplated 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was to be assigned 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired and 
the psychoneurotic symptoms were of such severity and 
persistency that there was severe impairment in the ability 
to obtain or retain employment.  The schedular criteria 
provided that a 100 percent evaluation was warranted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 
(effective prior to November 7, 1996).  

Under the new rating criteria for mental disorders, effective 
November 7, 1996, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Additionally, under the new rating criteria for mental 
disorders, a 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

Under the new rating criteria for PTSD, a 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency shall consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126. 

The veteran contends that his PTSD is more disabling than 
currently evaluated.  The evidence of record includes the 
reports of two VA examinations, and the veteran's testimony 
in March 1998.  As noted above, under the regulations in 
effect prior to November 6, 1996, the criteria for a 50 
percent evaluation required a showing that the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, reduction in levels 
of reliability, flexibility and efficiency resulting in 
considerable industrial impairment.  As explained below the 
Board finds that the manifestations of PTSD are not shown to 
meet the criteria for a rating greater than 30 percent under 
either the old or the revised regulations.

On application of the old regulations to the pertinent 
evidence, the Board observes that the record does reflect 
that the veteran in 1995 and 1998 reported that he had 
experienced symptoms related to his service-connected PTSD, 
such as combat nightmares, nightsweats, flashbacks, excessive 
startle reflex, discomfort in crowds and public places, and 
episodes of anxiety.  With regard to social impairment, in 
1995 he claimed he was socially withdrawn, stress intolerant, 
persistently irritable, and suffered from episodes of 
agitation with minor provocation.  His affect was constricted 
and mood was depressed.  It was noted that his adaptive 
functioning was fair for work and poor for socialization.  
However, in 1998 he denied any history of social impairment, 
and claimed he had a close and supportive family life and 
always enjoyed good relations on the job.  On examination in 
1998, his affect was appropriate, his mood was neutral, and 
there was no disturbance of mental stream, thought or 
perception noted.  He had no suicidal or homicidal ideation 
and his memory and concentration were intact.  Thus, although 
the veteran has experienced some symptoms related to his PTSD 
with depression and anxiety, his actual social impairment 
related to his service-connected disability is no more than 
mild.  The evidence of record also shows no specific 
correlation between occupational impairment and PTSD.  To the 
contrary, the evidence has shown that the veteran was 
employed full time as a security guard, and that he had to 
retire from the police department due to his total left hip 
replacement.  

In sum, the pertinent evidence does not establish that 
manifestations of PTSD resulted in considerable social and 
industrial impairment, the criteria for a 50 percent rating, 
under the regulations in effect prior to November 16, 1996.  
In this regard, it also is noted that the veteran was 
assigned a GAF score of 70 to 75 in 1998.  According to the 
American Psychiatric Association Diagnostic and Statistic 
Manual-IV (DSM-IV) a GAF of 70 is to be assigned when there 
are some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF of 75 is to be assigned 
if some symptoms are present, and they are transient and 
expectable reactions to psychosocial stressors, and there is 
no more than slight impairment in social, occupational or 
school functioning.  Clearly such a score does not reflect 
industrial impairment that is more than definite or suggest 
disability in excess of that contemplated by the 30 percent 
evaluation assigned.  

With regard to the new rating criteria, the Board finds that 
a rating in excess of 30 percent is not warranted.  Again, 
there is no evidence showing that the veteran's social 
impairment may be more than mild, and there is no evidence 
showing occupational impairment due to his PTSD, nor is there 
evidence of a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, or impaired abstract 
thinking.  Accordingly, the Board finds that the veteran's 
manifestations of his PTSD do not warrant a higher rating 
under either the old or the revised criteria.

Total disability rating based on individual unemployability 
due to service-connected disabilities.

As of the most recent rating decision in March 1996, the 
veteran's service connected disabilities consisted of 
residuals of a gunshot wound of the left hip, including 
residuals of a left hip replacement, evaluated as 50 percent 
disabling; PTSD; evaluated as 30 percent disabling, residuals 
of a shell fragment wound of the right buttock with sciatic 
neuritis, evaluated as 20 percent disabling; mechanical low 
back disability, evaluated as 20 percent disabling; scarring 
due to a gunshot wound of the right upper arm, evaluated as 
10 percent disabling; and scarring of the abdominal area due 
to postoperative residuals of a gunshot wound, evaluated as 
10 percent disabling.  The combined rating is 80 percent.

As noted above in the reasons and bases for findings and 
conclusions with respect to the increased rating issues, the 
applicable criteria are contained in 38 U.S.C.A. § 1155 and 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.10.  The analysis mandated 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Schafrath is also for application.  

Under further applicable criteria, entitlement to a total 
disability rating based on individual unemployability may be 
assigned when, in the judgment of the rating agency, there is 
any impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation as a result of service connected 
disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, in 
determining whether an individual is unemployable by reason 
of service connected disabilities, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age, however, may not be considered 
a factor.  38 C.F.R. § 3.341.  Unemployability associated 
with advancing age or intercurrent disability may not be used 
as a basis for assignment of a total disability rating.  38 
C.F.R. § 4.19.  If there is only one disability, this 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b).

The Board finds that the veteran does meet the requirement of 
38 C.F.R. § 4.16(a) in qualifying for a total disability 
rating, as the veteran's multiple service connected 
disabilities have a combined rating of 80 percent.  However, 
the Board finds that the evidence set forth below does not 
show that the veteran is unable to secure or follow 
substantially gainful occupation as a result of his service 
connected disabilities under 38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

Regulations provide that marginal employment shall not be 
considered substantially gainful employment and that marginal 
employment generally shall be deemed to exist when a 
veteran's earner annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist on a facts found basis, 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).  The Court has also recently addressed the 
question of marginal employment in the case of Faust v. West, 
No. 98-100 (U.S. Vet. App. February 15, 2000).  Substantially 
gainful employment was therein defined as an occupation that 
provides the veteran with annual income that exceeds the 
poverty threshold for one person irrespective of the number 
of hours or days that the veteran actually works.

The Court has held that a veteran's advancing age and non- 
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

A review of the record shows that the veteran retired from 
the police department due to his service-connected left hip 
disability.  There is evidence, however, showing that he has 
been employed full time, as a security guard, since at least 
1995.  Although a VA examiner in October 1998 indicated that 
the veteran was "not employable" with his condition, the 
examiner also noted that the veteran was working with his own 
comfortable limits, even though it was strenuous work for 
him.  Another VA examiner in October 1998 indicated that the 
veteran was working security in a shopping mall, and because 
of his replaced hip, he could not run.  It was also noted 
that he was capable of doing desk work with a limited amount 
of walking, and it would be understandable that he may miss 
some work when his back pain was troublesome.  

The evidence clearly establishes that the veteran is employed 
full time, which generally connotes about a 40 hour work 
week.  The RO attempted to find out more information 
concerning the employment in December 1998, but the veteran 
failed to respond to the RO's request.  Since this 
information is strictly within the veteran's control and he 
has failed to provide that information, VA has no further 
duty to assist in the development of the claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  It can be stated with a 
reasonable degree of certainty that the veteran would be 
earning at least the minimum wage which would mean that he is 
earning in excess of $8,316 which is the poverty threshold 
set for 1998 by the Census Bureau.   64 Fed. Reg. 68413 
(1999).  As such, the veteran is found to be engaged in 
substantially gainful employment and thus does not meet the 
regulatory requirements for a total rating based on 
individual unemployability.  Under the circumstances of this 
case, it appears that the veteran's claim must be denied 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD with 
depression and anxiety is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



REMAND

As noted above, in June 1997 the Board remanded this matter 
to the RO for additional evidentiary development, to include 
scheduling the veteran for VA orthopedic and neurologic 
examinations.  In reviewing the October 1998 VA examinations, 
the Board has noted several discrepancies as explained below, 
and finds that this matter must be remanded again for 
additional VA examinations to be scheduled.

Residuals of a Gunshot Wound of the Left Hip

With regard to the claim for an increased rating for 
residuals of a gunshot wound of the left hip, including 
residuals of a left hip replacement, the Board notes that 
this disability has been considered under both the rating 
criteria for a hip replacement (Diagnostic Code 5054), and 
the rating criteria for rating muscle injuries (Diagnostic 
Code 5317).  Since a 50 percent rating is the maximum rating 
permitted under Diagnostic Code 5317, there must be evidence 
of markedly severe residual weakness, pain, or limitation of 
motion following implantation of a hip prosthesis (Diagnostic 
Code 5054) or additional disability (i.e., nerve damage, 
scarring, etc.) in order for a higher rating to be assigned.  
However, there is insufficient evidence to evaluate the 
veteran's service-connected left hip disability under any of 
the aforementioned impairments.  On VA examination in 1998, 
one examiner indicated that his left hip scar was "painful 
to touch" and another examiner indicated that all scar marks 
were nontender.  It was also noted that he had post-traumatic 
neuralgia of the left hip which caused functional loss, but 
this was not expressed in terms of additional range of motion 
loss.  

Residuals of a Shell Fragment Wound of the Right Buttock

With regard to the claim for an increased rating for 
residuals of a shell fragment wound of the right buttock, the 
Board notes that this disability has been considered under 
the rating criteria for impairment of the right sciatic nerve 
(Diagnostic Code 8520).  Although it was found that the 
veteran did not have right sciatica, it was noted that he had 
post-traumatic neuralgia of the right buttock which caused 
functional loss, but this was not expressed in terms of 
additional range of motion loss.  X-rays showed a bullet in 
the right ischium, but the examiner did not indicate, 
however, any muscle damage or bone defect.  Additionally, the 
examiner did not indicate the functional loss due to 
neurological damage as distinguished from functional loss due 
to muscle damage.  In the June 1997 Remand, the Board noted 
that in prior neurologic evaluations in 1968 and in 1995, 
little was said of the disabling residuals due to muscle 
damage or bone defect, and that findings appeared to have 
been mostly related to sciatic nerve damage.  Since there is 
no longer evidence of right sciatica, it is imperative that 
any other impairment associated with the service-connected 
right buttock disability be objectively noted.  

Scarring due to a Gunshot Wound of the Right Upper Arm

With regard to the claim for increased rating for scarring 
due to a gunshot wound of the right upper arm, the record 
reflects that one VA examiner in October 1998 found that the 
veteran's right arm scars were sensitive to touch, but 
another VA examiner noted that "all the scar marks are 
nontender".  This discrepancy should be clarified.  
Additionally, although it was noted that the veteran had 
functional loss due to the neurological damage from the 
gunshot wound to the right arm, the extent of the functional 
loss was not provided.  Moreover, the VA examiner did not 
indicate whether there was any muscle damage involved, and if 
so the extent of the muscle damage and any resulting 
functional loss.  

Scarring of the Abdominal Area
due to Postoperative Residuals of a Gunshot Wound

With regard to the claim for an increased rating for scarring 
of the abdominal area due to postoperative residuals of a 
gunshot wound, the record reflects that a VA examiner in 
October 1998 found that the veteran's right abdomen scar was 
painful to touch, and another VA examiner found that "all 
the scar marks are nontender".  This discrepancy must be 
clarified.  Additionally, it should be noted whether there 
was any associated muscle or nerve damage, and the functional 
loss, if any, resulting therefrom.

Mechanical Low Back Disability

With regard to the service-connected low back disability, the 
Board notes that the veteran underwent a VA orthopedic 
examinations of the low back in October 1998, and although 
the examination reports included extensive commentary on the 
veteran's complaints, the examiners did not indicate the 
range of motion of the low back, or whether the low back 
exhibited weakened movement, excess fatigability, or 
incoordination.  Likewise, the examiner did not indicate 
whether it was feasible to express findings of weakened 
movement, excess fatigability, or incoordination in terms of 
the degree of additional range of motion loss.  These 
examinations are therefore found to be incomplete, as they do 
not provide sufficient commentary for the Board to render a 
fully informed decision regarding the veteran's claims.  

The RO's attention is again directed to the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), wherein, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. §§ 4.40 or 4.45.  DeLuca specified that the medical 
examiner should be asked to determine whether the joint in 
question exhibited weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  It was also held that 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO.  However, there 
has been a failure to comply with the terms of the Board's 
June 1997 remand order, thus rendering the record incomplete 
and impeding the Board's review.  These developmental 
deficiencies must be addressed prior to the Board rendering a 
decision.  In light of the U.S. Court of Appeals for Veterans 
Claims (Court) directive to the Board regarding remands, the 
Board is compelled to remand this case for the RO to fully 
comply with the Board's remand.  Stegall v. West, 11Vet. 
App. 268 (1998).  In Stegall the Court held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders and that a remand 
by the Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  The Court 
noted that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his service-connected disabilities 
resulting from gunshot wounds, since 
October 1998.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.   

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations in order to ascertain the 
nature and severity of his service-
connected left hip, right buttock, low 
back, right upper arm, and abdomen 
disabilities.  The claims folder and 
Remand must be reviewed by the examiner 
prior to conducting the examination.  All 
indicated special tests and studies 
should be conducted, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
Specifically, all scarring related to the 
service-connected disabilities should be 
described in detail, including any 
symptoms due to such scarring such as 
pain, tenderness, ulceration, or effect 
on function.  All muscles damaged by each 
wound should be identified, and the 
extent of damage incurred should be 
described in detail.  Any neurologic 
damage and resulting functional 
impairment should be described.  Any 
joint(s) affected, especially the left 
hip and low back should be evaluated on 
the basis of functional losses 
experienced by the veteran.  The 
examiner(s) should take into account all 
functional impairments identified in 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  The severity of 
each such problem should be expressed in 
terms of additional range-of-motion loss 
beyond that which is clinically observed.  
A similar analysis should be conducted 
for the right arm, if muscle damage 
and/or scarring is found to affect 
function.  All findings, opinions and 
bases therefor should be set forth in 
detail.

3.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 



